

117 SRES 314 ATS: Commemorating the past success of the United States Olympic and Paralympic Teams and supporting the United States Olympic and Paralympic Teams in the 2020 Olympic Games and Paralympic Games.
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 314IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Romney (for himself, Mr. Bennet, Mr. Hagerty, Mr. Coons, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the past success of the United States Olympic and Paralympic Teams and supporting the United States Olympic and Paralympic Teams in the 2020 Olympic Games and Paralympic Games.Whereas, for 125 years, the Olympic Movement has worked to build a better and more peaceful world by educating young people through amateur athletics, bringing together athletes from many countries in friendly competition, and forging new relationships bound by friendship, solidarity, and fair play;Whereas the 2020 Olympic Games will take place in Tokyo, Japan, from July 23, 2021, to August 8, 2021, and the 2020 Paralympic Games will take place in Tokyo, Japan, from August 24, 2021, to September 5, 2021;Whereas, at the 2020 Olympic Games, 206 countries will compete in more than 330 events in nearly 40 disciplines, and at the 2020 Paralympic Games, more than 165 countries will compete in events in 22 disciplines;Whereas the United States Olympic and Paralympic Teams have won 1,974 gold medals, 1,685 silver medals, and 1,536 bronze medals, totaling 5,195 medals, during the past Olympic and Paralympic Games;Whereas the United States plans to send 613 athletes to participate in the 2020 Olympic and Paralympic Games, including a record 329 women;Whereas the people of the United States stand united in respect for and admiration of the members of the United States Olympic and Paralympic Teams and the athletic accomplishments, sportsmanship, and dedication to excellence of the United States Olympic and Paralympic Teams;Whereas the many accomplishments of the United States Olympic and Paralympic Teams would not have been possible without the hard work and dedication of many others, including individuals on the United States Olympic and Paralympic Committee and the National Governing Bodies of Sport and the many administrators, coaches, and family members who provided critical support to the athletes;Whereas the United States Government is grateful to Japan for hosting the 2020 Olympic and Paralympic Games;Whereas Japan successfully hosted the 1964 Tokyo Olympics, the first ever Olympic Games to be held in Asia, as a symbol of Japanese postwar reconstruction and a catalyst for economic growth and technological development;Whereas Japan successfully hosted the 1972 Winter Olympics in Sapporo and the 1998 Winter Olympics in Nagano;Whereas the people of the United States take great pride in the qualities of commitment to excellence, grace under pressure, and goodwill toward competitors exhibited by the athletes of the United States Olympic and Paralympic Teams; andWhereas the Olympic Movement celebrates competition, fair play, and the pursuit of glory, elevating the eternal qualities of the human spirit to the world stage: Now, therefore, be itThat the Senate— (1)supports proceeding with the 2020 Olympic and Paralympic Games in a safe and secure environment;(2)commends the Government of Japan and the Tokyo Metropolitan Government in their efforts to commit tremendous resources to provide a safe and secure environment for the athletes competing in the 2020 Olympic and Paralympic Games;(3)applauds the athletes and coaches of the United States Olympic and Paralympic Teams and their families who support them;(4)supports the athletes of the United States Olympic and Paralympic Teams in their endeavors at the 2020 Olympic and Paralympic Games held in Tokyo, Japan; and(5)supports the goals and ideals of the Olympic Games and Paralympic Games. 